Citation Nr: 0918877	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) prior to May 29, 
2008. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.

This matter comes on appeal before the Board of Veterans' 
Appeal (Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied the benefit sought on 
appeal.

Historically, the Veteran filed for service connection for 
claimed disabilities in May 2006.  In a rating decision dated 
October 2006, the RO adjudicated the Veteran's claims and 
granted service connection for bilateral hearing loss, rated 
at 80 percent disabling, and tinnitus, rated at 10 percent 
disabling.  The RO sua sponte raised and deferred a claim of 
TDIU pending further development.  The Veteran then filed an 
informal claim for TDIU in November 2006.  A January 2007 
rating decision by the RO subsequently denied entitlement to 
TDIU.  The Veteran filed a timely Notice of Disagreement 
(NOD) and substantive appeal.

In an October 2007 rating decision, the RO increased the 
rating of the Veteran's bilateral hearing loss disability to 
100 percent, effective May 29, 2008.  Under the provisions of 
38 C.F.R. § 4.16, discussed below, this action rendered the 
Veteran's claim for entitlement to TDIU from May 29, 2008 
moot.  Therefore, the Board will only discuss the issue of 
entitlement to TDIU prior to May 29, 2008.


FINDINGS OF FACT

1.  Prior to May 29, 2008, the Veteran's service-connected 
disabilities included hearing loss, rated at 80 percent 
disabling, and tinnitus, rated at 10 percent disabling.  The 
combined rating was 80 percent.

2.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment prior to May 29, 1998.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities prior to May 29, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim, and of the criteria for determining a disability 
rating and effective date.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The letter did not, 
however, notify the Veteran of what information and evidence 
that VA will seek to provide and what information and 
evidence the Veteran was expected to provide; nor did it 
notify him that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error 
if the notice was deficient to the point where a reasonable 
person would not have read it as providing the necessary 
information.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA 
was required to show that that the error did not affect the 
essential fairness of the adjudication, and that to make such 
a showing the VA had to demonstrate that the defect was cured 
by actual knowledge on the claimant's part or that a benefit 
could not have been awarded as a matter of law.  Id.  
However, the United States Supreme Court (Supreme Court) 
recently held this framework to be inconsistent with the 
statutory requirement that the U.S. Court of Appeals for 
Veterans Claims (Court or CAVC) take "due account of the 
rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  
Shinseki v. Sanders, 556 U.S. ___ (2009).  In reversing the 
Federal Circuit's decision, the Supreme Court held that the 
burden is on the claimant to show that prejudice resulted 
from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

If any notice deficiency is present, however, the Board finds 
that the Veteran has nonetheless not been prejudiced: (1) 
based on the communications sent to the Veteran over the 
course of this appeal, the Veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on the Veteran's contentions as well as 
the communications provided to the Veteran by the VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In that regard, as detailed below, VA 
obtained records for which it was responsible.  With respect 
to records for which VA is not responsible, the Veteran 
stated in correspondence dated May 2008, "I have had no non-
VA care for my hearing, so there are no other records to 
obtain."  This statement demonstrates the Veteran had actual 
knowledge of his responsibility to provide or identify 
records that VA was not responsible for obtaining.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).

The Board also finds that reasonable efforts have been made 
to assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Veteran's VA treatment records have 
been associated with the claims file, and a memorandum dated 
in August 2007 detailed a formal finding of the 
unavailability of Social Security Administration records.  
The Veteran was also provided with VA-authorized examinations 
and medical opinions, and those reports have also been 
associated with the claims file.  The Board therefore finds 
that under the circumstances of this case, VA has satisfied 
the duty to assist provisions of the VCAA and that no further 
actions need be undertaken on the Veteran's behalf.

B.  Law and Analysis

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2008).  Even when the 
percentage requirements are not met, entitlement to a total 
rating, on an extraschedular basis, may nonetheless be 
granted, in exceptional cases, when a veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities. 38 C.F.R. §§ 
3.321(b), 4.16(b) (2008).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2008).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2008).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Prior to May 29, 2008, the Veteran was service-connected for 
bilateral hearing loss, rated 80 percent disabling, and 
tinnitus, rated 10 percent disabling.  The Veteran's combined 
rating for these disabilities was 80 percent.  See 38 C.F.R. 
§ 4.25.  Therefore, the percentage requirements are met for 
schedular consideration of TDIU for this period so long as 
the severity of the Veteran's disability warrants such a 
rating during this time.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).  As of May 29, 2008, the Veteran's bilateral 
hearing loss was rated at 100 percent, thereby rendering 
38 C.F.R. § 4.16 inapplicable to that period.

The Veteran stated that from 1951 to 1964 he worked as an 
apprentice lineman for Wisconsin Hydro-Electric.  He was then 
reassigned as a trucker due to his hearing problems, and 
worked in that capacity from 1964 to 1970.  He then worked 
part-time as semi truck driver from 1971 to 2005.  During 
these periods, he also lived on and worked a farm, milking 
and then exclusively raising beef cows.  See December 2007 
Statement in Support of Claim.  He further stated that his 
hearing disability prevented him from hearing machinery and 
judging RPMs.  He also cannot hear others well when working, 
and cannot hear alarms or car horns while driving.  He 
reported that, collectively, these difficulties prevent him 
from safely operating the mechanical aids involved with 
farming and safely driving a commercial truck.  Id.  The 
Board notes that the Veteran separately reported working 
full-time as a farmer from 1973 to 1991, and had graduated 
high school.  See November 2006 Application for Increased 
Compensation Based on Unemployability.  He also had reported 
1991 as the year in which he became too disabled to work, and 
indicated that he had not sought employment since that time.  
Id.  However, this discrepancy regarding the Veteran's 
employment history has no impact on the Board's decision in 
light of the evidence discussed below.

VA treatment records indicate the Veteran had his hearing 
aids adjusted in May 2008, but do not contain any reference 
to the effect of the Veteran's service-connected disabilities 
on his ability to maintain gainful employment.

A VA medical opinion was provided in January 2007.  Based on 
a review of the claims file, the examiner concluded that the 
Veteran's hearing impairment did not prevent attainment of 
some type of gainful employment.  However, no supporting 
rationale or bases were provided.

The Veteran underwent a VA audiological examination in July 
2008.  Because this examination did not address the effect of 
the Veteran's service-connected disabilities on his ability 
to maintain employment, a supplemental VA opinion was 
provided in November 2008.  The examiner commented on the 
Veteran's ability to be gainfully employed as either a truck 
driver or a farmer.  With respect to driving trucks, the 
examiner stated that he was unclear on the type of truck 
driving the Veteran had engaged in, but made the assumption 
that it was the type that required a Department of 
Transportation (DOT) physical examination.  The examiner 
stated that, under 49 C.F.R. § 391.41(b)(11), if tested by 
audiometric device, a driver may not have an average hearing 
loss in the better ear greater than 40 decibels at 500Hz, 
1,000Hz, and 2,000 Hz with or without a hearing aid.  The 
Veteran's left ear, also his better ear, had an average 
hearing loss greater than 40 decibels, as indicated in a July 
2008 VA audiological exam.  Because this would preclude the 
Veteran from obtaining a valid DOT medical certificate, he 
could not be gainfully employed as a truck driver or in any 
similar position requiring such a certificate.  The examiner 
further stated, however, that this level of hearing loss 
would not preclude the Veteran from getting a valid non-
commercial driving license.  Because a DOT medical 
certificate is not required for farming, hearing loss would 
not prevent the Veteran from working as a farmer.

There is no competent medical opinion to the contrary.  To 
the extent the Veteran argues that his service-connected 
hearing problems are causing his claimed unemployability, it 
is now well settled that lay persons, such as the Veteran, 
are not competent sources of such medical conclusions.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence of record, in particular the 
November 2008 VA examiner's opinion, indicates that the 
Veteran is capable of gainful employment, even taking into 
consideration his service- connected disabilities.

The Board does not in any way disagree that the Veteran's 
service-connected disabilities significantly limit his 
employability.  The Board believes, however, that the 
symptomatology associated with the service-connected 
disabilities is appropriately compensated via the combined 80 
percent rating assigned prior to May 29, 2008.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]. 

Therefore, based on the above analysis, the Board concludes 
that the Veteran's claim for TDIU must be denied on a 
schedular basis.

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the Veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply." 
(Emphasis added)].  Therefore, the matter of the Veteran's 
entitlement to TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 4.16(b).

C.  Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU on both a schedular and 
extraschedular basis.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Entitlement to TDIU prior to May 29, 2008 is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


